MEMORANDUM **
Michael Siswanto, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal, and denying his motion to remand. We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s denial of withholding of removal for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We review de novo due process *494challenges to immigration decisions. Padilla v. Ashcroft, 334 F.3d 921, 923 (9th Cir.2003). We deny the petition for review.
Even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927 (9th Cir.2004), applies in the context of withholding of removal, Siswanto has failed to establish the requisite individualized risk necessary to compel a finding of a clear probability of future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003). Accordingly, we deny the petition with respect to the withholding of removal claim.
We deny Siswanto’s due process claim challenging the BIA’s summary denial of his motion to remand because the BIA rendered a reasoned decision and Siswanto failed to demonstrate prejudice. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.